id uilc cca_2013041208485901 number release date from sent friday date am to cc bcc subject re g i don’t think we can reasonably rely on the return if we are aware of contrary facts but the point in time that our reliance is no longer justified making sec_6231 inapplicable has never been directly addressed by the courts the same issue was addressed however before sec_6231 came into existence and the courts have held that the tefra non-tefra determination is made at the beginning of the audit and does not change based on the audit results 91_tc_242 nehrlich v commissioner wl 9th cir doe v commissioner 116_f3d_1489 10th cir sec_6231 may have been intended to codify these court holdings
